----
                                                                        246



   OFFICE OFTHEA'ITORNEY        GENERAL         OFTEXAS
                       AUSTIN




mnorable c&m-ley Iioclburt
State Treasurer
Austin, Texas

Dear Mr. Locrkhsrta




                                                propoval* eer-
t4ln   question0                               twm or the 4bms-
                                               tter   &nil 4eoeBIp4ap


                                   at the      Acts or the
                                    of   t&e    44th L6gzL6~
                                    he ore*tion af PO
                                    Paul of tho Texas
                                   w   to m,wo.
                   ter ths sffectlredate of the
                      tXlt8tiTW$    Of   the    cO6UptPOl~
                      tment, Trecrsury Dopwtment,
                      neraP4 Dep4rtzmnt, Texas
                  Rystem snl the tuo Huntsville
                 conferredw%th aaoh other aad
           8ormd  out the pl8n for est4blGahlng
           the Revolving purd. Under the plan
           adoptea, the etatie Treasurer depositad
           the roomy itlthe tW0 HuIMville b&u&#
           ($a$,ooo %n 6aoh bunk) from Treaary
           general oash, the theory beixigthat 3.88
           aa6e 8 loss should be eustaimd, the
                                                        241
Donorable Charloy Lockblast- Page 2




          loss would bc chargeable to the Prison
          System Funds cn the books Of the State
          Treasury and the State Couptroller and
          the Prison System recover its loss by
          disposing;of the sccurltLes required
          by Rouse Dill No. 78, to be deposited
          :fiththe General Danager of the Prison
          System. The Huntsville Banks do not
          make charges against the deposits main-
          tained witb them by the State Treasurer
          but pay claims against the Prison Sys-
          teu from another account with the undor-
          standing that the WSX~BBIUI
                                    amount to be
          pi& is $26,000 from each bank. The
          Prison System setis its claims to the
          State Comptroller,~who issues warrants
          on the State Treasury drawn against
          Wison Funds and these warrants are
          credited by the banks to the claims
          account againet the Prison System.
               ** 4s*

               sllaprcsentativcsof the State
          Auclitor*sDepartment, State Comptrol-
          ler's Department and the State Troas-
          ury Department have di.soussedthe
          change as recommended by Dr. King
          and have agreed that the following
          qucst%ons be subDitted to you for
          answeringr
               "(1) Should the money now on as-
          posit with the Duntsville Banks be with-
          drawn by the State Treasurer anilwarrants
          drawn on the Texas Prison Funds be sub-
          stitutoat
               v(2) If your answ~erto question No.
          1 is in the affirmative, would the Prison
          system have authority to use the $60,000
          as a revolving fund by clrawixig
                                         checks
          against tha funds on Beposit with the
          Huntsville bankst
                "(3) If your answer to question No.2
           po in the affirmative, should the vouchers
                                                        242
Honorable Charley Lockhart - me   3




          submitted to the State Comptrollerby
          the Prison Systam require the warrants
          to be issued payable to the Prison Sys-
          ton or.to the original clPim4ntsP
               l (4) IS the warranto should be
          drawn payable to t&e Prison System,
          what sort of a olsim should be pm-
          sented to the State Comptrollertor
          iesu4noe of the warrants?
               .(a) If your 4n6wer to questions
          Ros. 1 and S are in the 4ffirnr3t~ve,
          a.udthe Prieon System p4ys 8n invslid
          clalra,where does the responsibility
          1%e?
               W(S) If your answer to question To.
          1 Is In the negrtiye, 4nd the present
          plsn is continued 4nd an invalid e14inl
          %4 paid by one of the Runtsvllle34&s
          and charged againet the aoeouut titled
          *ClaimsAgainst the Texas Prison Systems,’
          does the bank have the right to offset
          any loss sustaiaedaga%nst the speclol
          deposit msintainea there by the State
          Treaeuryt

               *(7) IS you rule that the money
          should be wlthdrauu from the State Preae-
          ury by w4rrants and the w4rr4nts are is-
          cued aad    d, does the State Treaeurer
          have ,anyFurther responsibilityfob %ike
          money withdramt
               ‘(8) If.;‘yonr
                            4nswer to question lie.
          1 IS In the aff%matjlve,ahould the war-
          rante for plao%ng the (!50~oi30
                                        Sn the
          Huntsvillebanks be s&is payable to the
          Texas Prison 8ystem or to the auntsvllle
          J&X& and Trust Qomysny, Runtsoille, Tex88,
          and the Birst Ration41 Rank, Huntsville,
          Texas, Par credit to the Prison Industrial
          Revolvine;$naB?
                C(e) If your answer to question lo. 1
           is In the negative and the present plan is
                                             243




contimmd  and a 10~4 4houlU otmur, tauld
the loss be ohargeable to the air021 In-
dustrial ~erolring Fuw on the mom    ot
the,State Treaeurer and State &xnptrol-
l@P?4
Beation 1 ef II.D. w       is a4 follms(

     Qkom am3 af6er t&e Mfeetfve
uafe of ths8 A&f, 6he mate   Treamrer
of the state of vex84 4hal.l.deposit
sucEioient amount of poney reoeited
by b&m from the #tenerr yanryec 0P
6he Tex84 Prioon ey4tem out ef 884843~
earnedby au% belamgiq to t&s State
prloon 6yst4mia '@un6wsllcrTea88
of m.fty ThouspoaBoZlars (~0#000J,
or 40 4wh there& 88 84aybe weem-
aorp to crsate a fund of Pifty !#hans-
8nU Pollars ( 0,oao) to be known a8
the Iadustria I%tol*     ?wd of the


plant,~   4ho0 anU print   4hop   aml *t&r
Szulnstrieaand delivery of $YMehed
pmduat4 a4 prwided 9.81 the Iansru
Appropr~fS0n  1111 ir eciibBy&m,
and 6380&ate Tre84urer uhal1.taU
Fund up t0 the rsrirnrm
funda 8bWe  pmY%&U,   and iaridfuUle
ehrll be n@ed i4r th4 p‘Omp6 Paysrsnt
tn oaah ef all



equal alwunt4    lntfie~~~tnillel~
and Trunt Company at iiudo*Zlle~ Rm44,
and the Piret llatimal Bank at Sunte-
,rille,Cexae, and mid baaitashall de-
posit with t&e @enerU yona(te~of tbtj
Prieon system, bonU4 or 06her 4eeurl-
ties to be apprmsd by tho Attterney
OenereS4f the State of B-4    4uffi-
dent to 444ure said dep44ft.4
                                                          244
nonorable Charley Lockhart - Page 6




          It is the opinion of this departmentthat
your questions should b0 answersd as hereinafter
etated, observingfor conveniencesake the nu&er-
lug given by you.
          1. Question NO. 1 should be answered in the
affirmative. Section 1 Of the Act in question author-
ising the State Treasurer to create the revolving fund
requires him to create the same out *of money received
by him from the General Kanager of the Texas J?rieon
System out of money eaxned by and belonging to the
State Prison Syetem in Iluntsville,Texas.' The fund
as it has been 0reated and now exiets was not, there-
fore, constituted out 0f the proper m0nies, but on the
contrary,appears to have been created with Treasury
general caeh. This mistaken method should be eorreot-
ed in the manner indicatedby this answer.
           2. The Prison System would have authority
to use the revolving fund for all lawful purposes,but
not by *drawing checks against* it as a depositorwould.
           Seotion 4 of Ii*3J.Ilo.78 declareat
                "Payment Ipadefrom the Induo-
           trial devolving fund shall be mpde
           upon duly autbentiootedoertiti-
           cate by the G+eral &tanagerof the
           State Prison System and shall be
           paid by the State Comptroller of
           Public Aaoounts by proper warrants
           drawn on said fund as now rewired
           by law for the payment of other
           charges a&net the State of Texas.*
           This claarly indicates that the Revolving
Fund thus set apart ie neverthelessa State fund, sub-
ject to be drawn ag8inSt by State authority and n0t to
be checked out upon the check of the State Prison Sye-
ternor any representativeof the Syiystem.
           3. Vouchers submitted to the State Gomptrol-
ler and the warrants b884d thereon should be in the nam
of the person entitled to payment from such fund. The
vouchers need only to be properly authenticatedby the
priscm System to authorize such payment.
                                                           245
Honorable Charleg Loc~khart* Page 6




          4.  If by svarrantss in oonneationwith your
question4, you refer to warrant4 issued to or for the
benefit of olainmntsfor sales to the Prison System,
this question is ansvored by what we have said in ans-
4er to question 3.
          If, however, the word swarrantssis used in
this question4 as indicating the means of oreating or
restoring the de leted x&ni4um 4um of the RevolvingFund,
our answer to thPs question 14 that the 4453 8h0uia be
in favor of the deposit&ebanks for deposit by State
TreasurerIndustrialRevolving puad Texas Prison System.
          0. Any authorized adsdnietrativeofficer of
the Prison System who approves, or otherwiseauthorize4
and induoes the exeoution aM paymentof a warrant out
of the RevolvingBund when no valid olaim exists there-
for, would be oirilly liable for aa,ylose thereby to
the Btate of Texas directly, or by aubro:ationto sny
other person or offioer who had been compelled to pay
euoh a loss. Of oourae, any person invoking the doo-
trine of subrogationor 4eekWig a recoupment or lndem-
ndty An auyw%se would himself have to be free from any
negligence or oulpabilltywhatever in respect to the
sdsapplioationof the fund.
          G.   This question need not be answered in
view of the fekt that we have not answered question
No. 1 in the negative.
              Under our Interpretationof the Act in
question,$e State Treasurervsduty and liability
abide 8nd oontinue with respect to the RevolvingFund
until the 4ame has been lawfully paid out to proper
olainmnts,or otherwisefully aocountad for. In other
words, the Revolving Fund iteelf 14 publio money in
the posseosionof the State Treasurer to be disbursed
and aooountedfor as other public funds Oosdng into
his hands.
          8. Thfs question has already been answered
in this reply, to the effect that the instrumentsof
deposit should be payable to the'respeGtiVcdopoeitee
banks.
          9.   This question need not be 8n4wered, in
                                                                  246
Bonorable Gh*loy      t0crYhart- p6go v




hew of the fact that we hate not answered question
80, 1 in the nagativer
            We oco nOtamasdfulof    Itoml~ in thoBfen-
nial appro@ation mde by tb-e44Nh begiolature for the
Prison  ayetern*  Thin Itos 8-woppopiatee  the $60 000.
00 originally approprirtod for the oro*tion of this
~,andsPJreoo~bber8ppcopsirb~ooa~thelwre
44uroo   of an eddition8l @0,000.00,        llmking  total
                                                      a      in
th@ia;lpst;rialammingRmdot                ~100,ooo.00. St
8uthori6o4 thePen4ral Manager of the Pri4on8y4tsata
issue 8 touoher upon the plmd %hWb    ahall be Bent to
theBoard of Control and the l&ate Goorptrollerfor op
provalaxlmgiskmtion,ud       laid Wmptroller ball
is8nedhtUy refura eaid vouohW~ if found lm be oor-
rgot, to the0asU.e~ of UmFriaoa     Byetoa,who f&all
iesue adraftuponthebaaker      benlrs mummated horn%%%
in p4yrPent of 4eidroWmr.4

            ThbmathodofdAPlburMsn4atefthoFuxldb
apparentl.yinoonfl%io8 oithwhattehae              saidabove.
           we h8Yo all-a&y quoted Bf8otioQ 4 of U. B* no.
wta      reieron8e to the manner of wing    Qut said
Appvopri.atiea&t dsnot oartroll
effeot to ohange the w                         p4y6anf or die
bursonxmt of thepurd prtml.diMfa           iafirB. #a.m.
            PI Ba go, 'pB ds a gewrral law ood it i4 884t
the gmwime   of ana     priation  oat to 8memd or repeal
a general ctatute. EY (2-d       Appr4prUtionA4tawld
poeelblyhwe   the legal effct8tCocagoti the a;anscell
UT, upon 0        g with all oonatitiatifmalnqalm-
ment4 anb 1         6 a4 to legielatiaa, but euuh %a
nof the u4ual partordhary Qireot.
            In   Oealey  tr WbugfJ1t4~4 of tbo lko*lla of
roxae (the Alwo       088~3)16% 81+1. sw, Ghtef Justioe
F4 eaidr
                 *St wan never ooatetnplatedthat
            avalid imlstinglaw I)houldlHm-
            pealed by an appropdation oi money,
            even though, a4 is not the 0840 &a
            this imtanoe   It b4 toWly   inoen-
            ellatentwith ihe term  of the emlet-
            ing law. l + *
              *Admftt%ng   tint   a repeal*   a04
              be epndprichad aaumjj the yarious
         IIligbt
         and WudTJ ltcme of a general appw-
         priotion act, et.111suubhan aat would
         not be 0.aubJeot or aaoount for and
         onrbioh nxmeygaare approprlattd,aml
         nhoul& be ax~eeed   in the tStla. It
         uat3nw6e ooatelnplatedthat an aot
         mhouldbberepealedbj anitsrm2.n anap-
         propriatSoa bill, and thare is now
         in the item oppropriatiag  the ~QQO.00
         to s.mprw8 the Alamo pvQe.rty thfbt
         wlnoeo   any desire upon the part oi
         the Gegislatura to take the ouMm¶y UP
         the pro rty f+roathose to whem it baa
         bean anrrueted by law. * 0 e
                lEYen ifth eitem  wh ic h
                                        isuig nb
         pie&by appellantebybeing atiled a
         *repealSng   a&' bad been interrbeaas
         an lI4IrAemntor the Bet of ram, it
         wouli%not be in harm%ny with &~,fiells
         III, section fj6of the constitution
         whinh prwidas thet no law sbrll be
         iur18W    by referonos to its title,
         but in ma&z oaae the wt Fsriered or
         the 6wtian or eeotiona aauwkl shall
         hors-ctlrrrotec%nnd publi&edatlen&h.*




          Trustina;that th3.mreply till have answered yau:
questione 6atis&aotor~ly, we BF8